UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4497


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAKEAM DYRELL BERNABELA, a/k/a King B,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:13-cr-00263-RJC-DCK-16)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura E. Beaver, BEAVER LAW FIRM, Raleigh, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Shakeam Dyrell Bernabela pled guilty pursuant to a plea

agreement         to    one    count   each    of       conspiracy        to   distribute      and

possess with the intent to distribute cocaine and cocaine base,

in violation of 21 U.S.C. §§ 841(b)(1)(A), (B), 846 (2012), and

he was sentenced to 151 months in prison.                                 Bernabela’s counsel

has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), suggesting that Bernabela’s plea was unknowing

and    involuntary            and   that     his       sentence      is    unreasonable,       but

explaining why those arguments lack merit.                                 Bernabela has not

filed a pro se supplemental brief, despite receiving notice of

his right to do so, and the Government has declined to file a

responsive brief.              We affirm.

        We       reject       Bernabela’s      suggestion            that      his    plea      was

unknowing         and     involuntary.         The          magistrate      judge,     to    whose

jurisdiction Bernabela consented, complied with Fed. R. Crim. P.

11 in conducting Bernabela’s plea hearing, and we discern no

basis      for     questioning         the    knowing         and    voluntary        basis    for

Bernabela’s            guilty       plea.              We    thus     affirm         Bernabela’s

convictions.

        Because Bernabela did not object to his career offender

status in the district court, we review this issue for plain

error.       See United States v. Olano, 507 U.S. 725, 731-32 (1993).

To    be     a   career       offender,      Bernabela        must    have     been    at     least

                                                   2
eighteen          years    old    at    the    time    of    the    instant     offense     of

conviction, the instant offense must be a felony that is a crime

of violence or a controlled substance offense, and Bernabela

must have at least two prior felony convictions that are either

crimes of violence or controlled substance offenses.                                See U.S.

Sentencing Guidelines Manual § 4B1.1.                        Our review of the record

confirms that Bernabela was properly adjudged a career offender

based        on    his     prior        convictions        for     controlled       substance

offenses.

        In    accordance         with    Anders,      we    have   reviewed     the    entire

record and have found no meritorious issues for appeal.                                     We

therefore         affirm    Bernabela’s        convictions         and   sentence.         This

court requires that counsel inform Bernabela, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Bernabela requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.            Counsel’s motion must state that a copy thereof

was served on Bernabela.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials         before    this       court   and    argument       would    not    aid   the

decisional process.



                                                                                     AFFIRMED

                                                3